Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 and 3 are currently amended.
Claims 2 and 4 are canceled.
Claims 1 and 3 are pending in current application.
112f interpretation is withdrawn based on applicant’s amendments.
Allowable Subject Matter
Claims 1 and 3 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Inoguchi (U.S. Publication No. 20180079411) discloses a vehicle travel control apparatus that comprises a switch that can be operated by a driver, the switch including a speed increasing switch configured to become an on/off state depending on when a pressing operation is performed on the speed increasing switch. Inoguchi teaches that the vehicle controller is configured to execute constant speed travel control for causing the vehicle to travel such that a travel speed of the vehicle matches a target speed and a target speed increasing process of increasing the target speed by a predetermined speed increase amount at a predetermined timing within a time period between a first-turned-on-time point at which the speed increasing switch is switched from the off state to the on state and a first turned-off time point at which the speed increasing switch is switched from the on state to the off state. Inoguchi also teaches a memory 
Therefore, none of the prior art of record, either individually or in combination, teaches or suggests: A vehicle travel control apparatus comprising: a switch provided in a vehicle and configured to be operated by a driver, the switch including a speed increasing switch configured to be switched to an on state when a pressing operation is performed on the speed increasing switch, and configured to be switched to an off state when the pressing operation is not performed on the speed increasing switch; a vehicle controller configured to execute constant speed travel control for causing the vehicle to travel such that a travel speed of the vehicle matches a target speed, the vehicle controller being further configured to execute a target speed increasing process of increasing the target speed by a predetermined speed increase amount at a predetermined timing within a time period between a first turned-on time point at which the speed increasing switch is switched from the off state to the on state and a first turned-off time point at which the speed increasing switch is switched from the on state to the off state; a display configured to display a setting screen which allows the driver to change at least the speed increase amount; and a memory configured to store at least the speed increase amount which has been changed on the setting screen, wherein the vehicle controller is configured to execute the target speed increasing process in accordance with the speed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664